The motion of James J. Cusack to dismiss the appeals of Catherine Cusack in these four cases1 is allowed, both for the reason stated in the motion and for the additional reason that the records were not in fact assembled within the forty-day period allowed by Mass.R.A.P. 9(c), 365 Mass. 852 (1974), notwithstanding the register’s premature notice to that effect, because the transcript was not filed within that time or any extension thereof. Westinghouse Elec. Supply Co. v. Healy Corp. ante, 43, 56-57, 60-61, 62 (1977).

Appeals dismissed.


 Consolidated for the purposes of trial and appeal.